IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

 

THE STATE OF MONTANA

VS.
Wyatt Michael Grayson No._CR 19-117-BLG-SPW
DOB:_ 1996 PETITION TO OPEN

JUVENILE/SEALED RECORDS
SSN:_XXX-XX-5794

Whereas the above-name defendant entered a plea of GUILTY to Possession of a Stolen
Firearm and Receipt of a Firearm by Person Under Indictment and District Court Judge Susan
P. Watters having ordered a Pre-Sentence Investigation into the Defendant’s background, the
Petitioner requests all juvenile or sealed records pertaining to the Defendant, including Court
documents, Law Enforcement, Juvenile Court Services, County Probation, County Welfare,
Department of Institution records, medical and institutional treatment records and Department of
Institutions records, be made available.

VWWonrd ZA, WA U.S. Probation/Parole Officer
——

1/9 / Zor Date

KKK KKK KK KK

ORDER

KKK KKKKKK SE

The Court having considered the aforementioned petition; does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, medical and institutional treatment

records, Department of Institutions records or agency of the Adult/Juvenile Probation and Parole
Officer.

Larson Fe [eben US. District Judge
-A_
Dated this 7 day of a reteseex 2020.
